DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 recites the limitations “receiving a request for allocating resources for a first job”, “determining a type of the first job”, “obtaining at least one backfill of the first job”, “allocating resources to the first job”, “searching for a second job”, and “allocating resources to the second job.”  These recited steps, under the broadest reasonable interpretation, cover performance of the steps in the human mind.  For example, “receiving a request…” and “determining a type…” in the context of the claim encompasses a user making a manual access.  It is nothing more than information gathering.  Similarly, “obtaining at least one backfill…”, “allocating…”, “searching…”, and the second  “allocating…” in the context of the claim encompass the user manually performing the scheduling steps by performing a basic analysis.  While the claim does specify the use of “one or more processors” in the carrying out of each step, the examiner would note that the use of a processor to carry out the scheduling steps amounts to nothing more than the use of a generic computing device to carry out a mental process that could be performed by a person, mentally or with pen and paper.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the human mind, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The device performing these steps is recited at a high-level of generality (i.e., as generic computer components performing the generic computer functions) such that they amount to no more than mere instructions to apply the judicial exception using generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.
Claims 2-8 are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above. The claims are dependent on Claim 1, but do not add any feature or subject matter that would solve the non-statutory deficiencies of Claim 1.  For instance, Claims 2-8 recite either further clarifications (as in claim 2’s description of the nature of the backfill, claim 3’s consideration of predetermined requirements, claim 4’s and 5’s limitations on the nature of the maximum amount of resources, and claim 8’s use of historical information) or further mental steps (such as claim 6’s new allocation step and claim 7’s re-allocation step) which fail to make the claims any less abstract and thus are not additional to the abstract idea.  Claims 2-8 do not add any steps or elements, when considered both individually and as a combination, that would convert claim 1 into patent-eligible subject matter.
Claims 9-14 are system claims with the same limitations as claim 1 and its dependents, citing only additional generic computer components performing the generic computer functions (“one or more processors”, “a memory coupled to at least one of the processors”, “a set of computer program instructions stored in the memory and executed by at least one of the processors”).  Thus, it is rejected for the same reasons.
Claims 15-20 are computer-readable medium claims with the same limitations as claim 1 and its dependents, again only adding generic computer components performing the generic computer functions (“computer program product, comprising a computer readable storage medium having program instructions stored thereon…executed by a processing device of a system”).  Thus, it is again rejected for the same reasons.
Claims 1-20 are therefore not drawn to patent-eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments filed 06/08/2022 have been fully considered but they are not persuasive.

With respect to prior art rejections, applicant argues the following in the remarks:
a.	Clearly, one with a pen and paper could not perform allocation of resources based on resources allocated to jobs and a job running to at least one backfill as required by the claims, with "job", "resources" and "backfill" being described in the Specification.

The examiner respectfully disagrees with the applicant:
a.	The examiner would point out that all that is required to allocate resources to jobs including at least one backfill is a simple chart of resources available and job requirements at any given time.  Any computer science student who has taken an operating systems class would have done exactly that – filled out a table showing jobs and resources over time and scheduling the resources to fill the demands of the job within time constraints.  Any period where all the resources allocated to the job were not required (a backfill) could be then filled in with another job.  None of this would require any kind of complicated mathematical calculation beyond the reasonable ability of a practitioner with pencil and paper.
The cited example of “a specific data encryption method… involving a several-step manipulation of data” does not at all seem applicable to the claimed subject matter.  There is nothing remotely as complicated occurring here as one would expect from a several-step manipulation for data encryption.  These claims simply require assigning a maximum amount of resources to a first job, determining that there are times that it will need less than that maximum amount, and letting a second job use the resources during that gap.  Again, such steps could absolutely be completed by gathering the data and making a simple chart of when resources would be unused, then finding another task to fill them.  Thus, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762. The examiner can normally be reached M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY A KESSLER/Primary Examiner, Art Unit 2196